This cause has been filed in this court under claim of right, upon the ground that a constitutional question is involved. It is only necessary to inquire whether the constitutional question is an unsettled one. Weimer was convicted in the probate court of Greene county, Ohio, for violation of the state prohibition laws. Imprisonment was *Page 130 
not a part of the penalty. It is contended that, by virtue of the provisions of Section 10 of Article I of the state Constitution he is entitled to jury trial. A motion to dismiss the petition in error was filed by the state. The motion to dismiss must be sustained upon the authority of Work v. State,2 Ohio St. 296, 59 Am. Dec., 671; Inwood v. State, 42 Ohio St. 186;  State ex rel. Smith v. Smith, 69 Ohio St. 196,68 N.E. 1044; State v. Borham, 72 Ohio St. 358, 74 N.E. 220;Hoffrichter v. State, 102 Ohio St. 65, 130 N.E. 157; Stiess
v. State, 103 Ohio St. 33, 132 N.E. 85; Decker v. State,113 Ohio St. 512, 150 N.E. 74; Sheward v. State, 117 Ohio St. 568,  159 N.E. 831, decided December 28, 1927.
Motion sustained; cause dismissed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON and MATTHIAS, JJ., concur. *Page 131